After having interposed the plea of "not guilty" the defendants sought to amend such plea as follows:
    Comes now the defendants Willie Johnson and wife Carrie Johnson, by their attorneys Dame  Rogers, and amend their plea to the declaration, and for amendment say that they are not now in possession of any part of the property described in the Declaration, but that their possession is confined to property in the East Half of the East Half of the SW1/4 of the SE1/4 of Sec. 4, Tp. 35 So. R. 40 E. and that their lands extend west to a certain fence on the West boundary of their property. *Page 600
I do not think the court erred in refusing to allow this amendment, as the effect of it would have been to combine in one plea a plea of the general issue and a plea denying possession. Either of these are proper pleas in an action of this kind, and a plea of not guilty and a plea denying possession can both be filed at the same time. But they are nevertheless independent and distinct pleas, setting up entirely independent and distinct defenses.
The evidence that would support one plea is entirely different from that necessary to support the other. One denies the plaintiff's title and the other denies that the defendant is in the possession of the land described in the declaration. It is error to permit both defenses to be combined and set up in one plea.
    A plea which contains more than one independent fact, or set of facts, either of which alone is a sufficient answer to the allegations of the declaration, is bad for duplicity whether the defense is in bar, or in abatement, or in both."
7 Encyc. of Pldg., and Prac., 238; 19 C. J. 1124. In Bemis v. State, 3 Fla. 12, it was held that a plea setting up both tender and performance was double. It was there said: "It is one of the first rules of pleading that pleadings must not be double, and a plea that contains within itself several distinct answers is bad." Citing both Stephen and Chitty. The Statute, Sec. 5044 C. G. L., says: "The plea 'not guilty' shall put in issue the title of said lands in controversy. Such plea shall be held to admit the possession of the defendant, or in case of an adverse claimant, the adverse claim of the defendant. Should the defendant wish to deny possession, it should be done by special plea." This indicates that such denial of possession should be by separate plea. I do not think therefore that the court was *Page 601 
in error in refusing to allow the amendment. The matter of the amendment could very well have been offered as an additional independent plea, but it was not proper to offer it as an amendment to the plea of the general issue. As framed, the amendment did not purport to withdraw the plea of the general issue, and substitute the amendment in the place of it, but it evidently was intended to add the amendatory matter to the plea already pleaded.
In other respects, I concur in the opinion and in the judgment of reversal.